DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 12/23/21.  Claims 1-22 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (US Publication No. 2012/0016678 A1), in view of JPWO (Japanese Publication No. JPWO2012160693 A1) and Katukuri (US Publication No. 2015/0095185 A1).

	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/14/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (US Publication No. 2012/0016678 A1), in view of JPWO (Japanese Publication No. JPWO2012160693 A1) and Katukuri (US Publication No. 2015/0095185 A1).
As per claim 1:
Gruber teaches a computer implemented method comprising: 
accessing a user query [Figures 30-31, 0003, 0310: receives user input];
extracting, by one or more processors, query attributes from the user query, the query attributes comprising a dominant object of user interest, and at least one related attribute; matching the query attributes with nodes of a knowledge graph [0195: ontologies used to build models of data and knowledge (domain models); 0314, 0316, 0386, 0440, 0458:  it evaluates how well various combinations of words in the text interpretations would fit the concepts, relations, entities, and properties of active ontology, i.e., “italian food for lunch” matches the nodes assistant's active ontology  (e.g., the words “italian”, “food” and “lunch” all match nodes in ontology and they are all connected by relationships in ontology];
generating and causing display of a question type prompt [0468-0469: user requests a dinner reservation by providing speech or text input “book me a table for dinner”. Assistant generates a prompt asking the user to specify time and party size; 0496: any of a number of follow-on tasks may then be made available].
Gruber does not teach selecting at least one node among the nodes based on an association strength value of a link between the at least one selected node and one of the nodes that is matched with the dominant object of user interest and inventory availability of a respective product corresponding to the at least one selected node; and that the above generating and displaying is based on the at least one selected node.
JPWO teaches selecting, by one or more processors, at least one node among the nodes based on an association strength value of a link between the at least one selected node and one of the nodes that is matched with the dominant object of user interest; and based on the at least one selected node (Page 8 Paragraph 8: Step S42 - the DBMS 210 searches the recommended keyword table 220 and identifies a recommended keyword X that matches the accepted search keyword. When a search keyword that matches the recommended keyword is not found in the recommended keyword table 220, the DBMS 210 may specify the recommended keyword 220 closest to the search keyword as a recommended keyword X from a synonym dictionary or the like. As a method for searching the synonym closest to the search keyword from the recommended keyword table 220; Paragraph 10: display the related graph in the search result display area; Pages 7-8: the recommended keyword table 220 is derived from relation graph 240, with the steps of S34 <Generation of stochastic transition matrix>, S35 <Eigenvector calculation> and S36 <Generation of recommended keywords>; Page 6 last paragraph to Page 7 third paragraph: The relation graph is obtained by connecting transition relationships between search keywords with a line and displaying the number of transitions beside the connection line. The probability of transition from each parent node to child node is calculated to generate a probability transition matrix. Hence a recommended keyword X from the recommended keyword table corresponds to a node in the relation graph).
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the knowledge base search of Gruber with JPWO’s recommendation of a closest keyword in the case an exact match isn’t found, to more easily link keywords and database information (JPWO: Page 3, Paragraph 15).
Gruber in view of JPWO does not teach that the nodes of the knowledge graph indicate “inventory availability of one or more products corresponding to the nodes”, and that the selecting of the at least one node among the nodes is based on “inventory availability of a respective product corresponding to the at least one selected node”.
Katukuri teaches that the nodes of the knowledge graph indicate “inventory availability of one or more products corresponding to the nodes”, [0030: the database 130 may also include a conceptual knowledge base including a category tree, which is a hierarchical ontology that organizes items contained in the inventory. The inventory data may contain a set of items and the static attributes of each (e.g., an item title); 0052: The items may, for example, correspond to products (e.g., goods and services) offered for sale]; and that the selecting of the at least one node among the nodes is based on “inventory availability of a respective product corresponding to the at least one selected node” [0049, 0050: recommendation application 126 may then use the cluster definitions generated by the cluster definition modules 402 to determine a matching cluster for the item 502. The SIR module 412 may use the matching cluster to identify similar items to the item 502 to use in generating the similar item recommendation].
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the knowledge base search of Gruber with JPWO’s recommendation of a closest keyword in the case an exact match isn’t found and applied to the inventory data of Katukuri to provide an efficient mechanism for identifying customized inventory items for a user [Katukuri: 0030].
As per claim 2:
Gruber in view of JPWO and Katukuri teaches wherein the knowledge graph is based on inventory related data [Katukuri: 0030, 0049, 0050].
As per claim 3:
Gruber in view of JPWO and Katukuri teaches the method of claim 1, further comprising: prioritizing the nodes of the knowledge graph based on a correlation value of a link between a node and one of the nodes that is matched with the dominant object to fuser interest; and generating and causing display of a sequence of question type prompts based on the prioritizing of the nodes of the knowledge graph [Gruber: Figures 30-31, 0003, 0310, 0195, 0314, 0316, 0386, 0440, 0458, 0468-0469] (JPWO: Page 8 Paragraphs 2 and 8-10, Pages 7-8 steps S34-S36, Page 6 last paragraph to Page 7 third paragraph).
As per claim 4:
Gruber in view of JPWO and Katukuri teaches the method of claim 1, wherein the question type prompt provides suggested reply phrasing based on the at least one node on which the question prompt is based [Gruber: Figures 30-31, 0003, 0310, 0195, 0314, 0316, 0386, 0440, 0458, 0468-0469] (JPWO: Page 8 Paragraphs 2 and 8-10, Pages 7-8 steps S34-S36, Page 6 last paragraph to Page 7 third paragraph).
As per claim 5:
Gruber in view of JPWO and Katukuri teaches the method of claim 1, further comprising instead generating a different question prompt that notes nodes of the knowledge graph that do not meet all user search constraints if there are no nodes of the knowledge graph that meet all user search constraints [Gruber: Figures 30-31, 0003, 0310, 0195, 0314, 0316, 0386, 0440, 0458, 0468-0469] (JPWO: Page 8 Paragraphs 2 and 8-10, Pages 7-8 steps S34-S36, Page 6 last paragraph to Page 7 third paragraph).
As per claim 6:
Gruber in view of JPWO and Katukuri teaches the method of claim 1, wherein one or more pair of nodes are linked via a link, each link being associated with an association strength value, and wherein the at least one selected node is selected based on a predetermined hierarchy of the nodes of the knowledge graph [Gruber: Figures 30-31, 0003, 0310, 0195, 0314, 0316, 0386, 0440, 0458, 0468-0469] (JPWO: Page 8 Paragraphs 2 and 8-10, Pages 7-8 steps S34-S36, Page 6 last paragraph to Page 7 third paragraph).
As per claim 7:
Gruber in view of JPWO and Katukuri teaches the method of claim 1, wherein the at least one selected node the question type prompt is based on is selected based on at least: a depth of linked nodes that can be resolved by an affirmation or negation type reply [Gruber: Figures 30-31, 0003, 0310, 0195, 0314, 0316, 0386, 0440, 0458, 0468-0469] (JPWO: Page 8 Paragraphs 2 and 8-10, Pages 7-8 steps S34-S36, Page 6 last paragraph to Page 7 third paragraph).
As per claim 8:
Claim 8 recites similar limitations as claim 1, but for “a non-transitory computer-readable storage medium having embedded therein a set of instructions which, when executed by one or more processors of a computer, causes the computer to execute operations comprising:” which is taught by Gruber [1022]. Limitations similar to those in claim 1 are rejected the same as claim 1.
As per claims 9-14:
Claims 9-14 recite similar limitations as claims 2-7, and are rejected the same.
As per claim 15:
Claim 15 recites similar limitations as claim 1, but for “a system comprising: one or more processors; and a non-transitory memory storing instructions that configure the one or more processors to perform operations comprising:” which is taught by Gruber [1022]. Limitations similar to those in claim 1 are rejected the same as claim 1.
As per claims 16-20:
Claims 16-20 recite similar limitations as claims 2-7, and are rejected the same.
As per claim 21:
Gruber in view of JPWO and Katukuri teaches the method of claim 1, wherein the question type prompt provides suggestions that relevant to a successful search and gathers additional user input [Gruber: Fig. 31, 0469: with the user input of party of 2 for 7:00PM, a prompt is generated with available times around 7:00PM at several restaurants, and the user may select an available time at a restaurant displayed].
As per claim 22:
Gruber in view of JPWO and Katukuri teaches the method of claim 21, wherein the question type prompt is relevant to a successful search due to one of inventory or past user interaction [Gruber: Fig. 31, 0469: with the user input of party of 2 for 7:00PM (past user interaction), a prompt is generated with available times around 7:00PM at several restaurants (inventory)].

Response to Arguments
35 U.S.C. 103 rejections
Applicant argues that the references do not teach “selecting, by one or more processors, at least one node among the nodes based on… inventory availability of a respective product corresponding to the at least one selected node” because Katukuri’s database of organized inventory is not the same as selecting a node based on inventory availability.  The Examiner respectfully disagrees. JPWO provides the selection of a node in a graph (Pages 7-8 and Page 8 Paragraph 8).  Fig. 3 shows area 543 for an area for displaying a related graph that comprises a tree structure.  The recommended keyword is found an the related graph displays product information for the appropriate paths (pg. 9). Katukuri provides a database representing inventory data including active items (Katukuri, pa 0049).  Queries can be used to locate these active items (Katukuri, pa 0049).  Therefore, if the item is available in the inventory data, it can be returned to a query.  This provides available inventory of products.  Since the knowledge base includes a category tree that organizes items of the inventory, the category tree provides nodes that are based on inventory availability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fratkina (US 2001/0049688) teaches a dialog engine that 232 analyses user inputs up to that point in the dialog and presents the user with new questions (pa 0348).
Conklin (US 6,363,378) teaches query feedback processing 185 that receives, as input, the document hit list and query feedback terms and generates, as output, ranked query feedback terms for display on the user's output display (e.g., computer monitor) (Col. 5 Li. 29-33). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRITTANY N ALLEN/          Primary Examiner, Art Unit 2169